June 13, 2014 The Tocqueville Trust 40 West 57th Street New York, NY10019 Re: Registration Statement on Form N-1A Ladies and Gentlemen: You have requested our opinion, as your special Massachusetts counsel, as to certain matters of Massachusetts law relating to the organization and shares of The Toqueville Trust, a trust with transferable shares (the “Trust”) established under Massachusetts law pursuant to a Declaration of Trust dated September 7, 1986, as amended to date (the “Declaration”).We understand that our opinion is requested in connection with the filing by the Trust with the Securities and Exchange Commission (the “SEC”) of Post-Effective Amendment No. 49 to its Registration Statement on Form N-1A under the Securities Act of 1933, as amended, Registration No. 033-08746 and of Post-Effective Amendment No. 51 to its Registration Statement under the Investment Company Act of 1940, as amended, Registration No. 811-04840 (the “Amendment”), relating to the shares of beneficial interest, $0.01 par value, of Tocqueville Alternative Strategies Fund of the Trust (the “Shares”). For purposes of rendering the opinions stated herein, we have examined and are familiar with the Declaration, and we have reviewed a draft of the Amendment which we are informed is substantially the form to be filed with the SEC, including the forms of the Prospectus (the “Prospectus”) and the Statement of Additional Information (the “SAI”) to be included therein, records of the actions taken by yourselves as the Trustees of the Trust to authorize the issuance and sale of the Shares, the By-laws of the Trust, as currently in effect, certificates of officers of the Trust and of public officials as to matters of fact relevant to such opinions, and such other documents and instruments, certified or otherwise identified to our satisfaction, and such questions of law and fact, as we have considered necessary or appropriate for purposes of giving such opinions.We call to your attention that, in doing so, we have assumed the genuineness of the signatures on, and the authenticity of, all documents furnished to us, and the conformity to the originals of documents submitted to us as copies, which we have not independently verified. Our opinion in paragraph 1 below with respect to the valid existence of the Trust in Massachusetts is based solely on a certificate to such effect issued by the Secretary of State of Massachusetts. On the basis of the foregoing examination, and in reliance thereon, and subject to the qualifications and limitations contained herein, we are of the opinion that: BOSTONNEW YORKWASHINGTON, DC The Tocqueville Trust
